                 Case 3:20-cv-00508-AC          Document 31       Filed 03/04/21      Page 1 of 2




      Scott L. Mullins, OSB No. 142504
      scott@mcgaughey-erickson.com
      Aurelia Erickson, OSB No. 126170
      aurelia@mcgaughey-erickson.com
      McGaughey Ŭ Erickson
      65 SW Yamhill St, Ste. 200
      Portland, OR 97204
      Telephone: (503) 223-7555
      Facsimile: (503) 525-4833

      Attorneys for Plaintiff



                                      UNITED STATES DISTRICT COURT

                                             DISTRICT OF OREGON


         SOMERSET SECURITIES, INC., an                       Case No. 3:20-cv-00508-AC
         Oregon corporation,

                             Plaintiff,
                                                             ORDER ON JOINT MOTION TO LIFT
                 v.                                          STAY AND STIPULATION OF
                                                             DISMISSAL – FRCP 41(A)(1)(A)(II)
         THE OHIO NATIONAL LIFE
         INSURANCE COMPANY, an Ohio
         corporation, OHIO NATIONAL LIFE
         ASSURANCE CORPORATION, an
         Ohio corporation, and OHIO NATIONAL
         EQUITIES, INC., an Ohio corporation,

                             Defendants.


              THIS MATTER comes before the Court on the Parties’ Joint Motion to Lift Stay and

Stipulation of Dismissal.

              THEREFORE, the parties’ Joint Motion to Lift Stay is GRANTED. The order staying

proceedings in this case is hereby lifted. Pursuant to the Stipulation of Dismissal, this case is hereby


      Page - 1 ORDER ON MOTION TO LIFT STAY AND DISMISS
                 Case 3:20-cv-00508-AC         Document 31      Filed 03/04/21     Page 2 of 2




dismissed with prejudice, with each party bearing its own attorney’s fees and costs.

             Dated March 4, 2021.



                                                          ____________
                                                                     _ ______
                                                                            _____ _________
                                                                             ____
                                                          __________________________
                                                          Joohn
                                                             h Acosta
                                                          John     Aco
                                                                     c sta
                                                          Unitiitted States Magistrate Judge
                                                          United




      Page - 2 ORDER ON MOTION TO LIFT STAY AND DISMISS
